UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID S. SMITH (IRELAND) UNLIMITED
COMPANY, DS SMITH (UK) LIMITED, DS
SMITH INTERNATIONAL LIMITED,

DS SMITH (LUXEMBOURG) S.A R.L., DS
SMITH PACKAGING HOLDING B.V., DAVID S.
SMITH (NETHERLANDS) B.V., DS SMITH
PACKAGING BELITA B.V., and DS SMITH
HOLDINGS LIMITED,

Counterclaim Plaintiffs,

LIQUI-BOX, INC. and LIQUI-BOX
HOLDINGS, INC.,

Counterclaim Defendants,
-and-
OLYMPUS GROWTH FUND VI, L.P..,

Additional Counterclaim Defendant.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

pOCc#
DATE FILED: _ 1/16/2020

 

19 Civ. 7069 (AT)

ORDER

Having reviewed the parties’ joint letter filed under seal dated January 15, 2020, it is hereby

ORDERED that:

1. The evidentiary hearing scheduled for January 22, 2020 is ADJOURNED to February

20, 2020, at 11:00 a.m.

2. By February 12, 2020, the parties shall file a status letter apprising the Court of the
progress of regulatory approval and the anticipated scope of hearing.

SO ORDERED.

Dated: January 16, 2020
New York, New York

On

 

ANALISA TORRES
United States District Judge
